Civilian pay; overtime pay; limitation of actions; Federad Employees Pay Act of 1945, as amended. — Plaintiff who was formerly employed as an investigator for the Alcohol and Tobacco Tax Division, Internal Revenue Service, sues to recover overtime pay for work which he urges he was required to perform in excess of his regular work week between June 28, 1951, and March 31, 1959. Defendant moved for summary judgment on the ground that all installments of overtime pay which might be due prior to December 28,1958, are barred by the statute of limitations on plaintiff’s petition filed on December 28, 1964, and that plaintiff has already received premium pay and has therefore been fully compensated under the provisions of the Federal Employees Pay Act of 1945, as amended, 59 Stat. 295, 68 Stat. 1111. Upon consideration of defendant’s motion to which plaintiff has filed no opposition within the time allowed under the court’s rules, the court concluded that so much of plaintiff’s claim as accrued prior to December 28, 1958, was barred by the statute of limitations, 28 U.S.C. § 2501, and that based upon the overtime pay provisions of the Federal Employees Pay Act, supra, and under the ruling of this court in Byrnes v. United States, 163 Ct. Cl. 167, 324 F. 2d 966 (1963), 330 F. 2d 986 (1964), plaintiff is not entitled to recover on that portion of his claim which is not barred by limitations. On January 17,1966, the court ordered that defendant’s motion be granted and the petition was dismissed.